[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This action was brought to recover for injuries suffered by the plaintiffs as a result of an automobile accident on March 22, 1995. The car which the plaintiff Dominique Barjon (Dominique), was driving and in which her brother Jean Barjon (Jean) was a passenger, was struck in the rear as the plaintiffs' car was stopped at a traffic light.
Dominique did not seek immediate medical attention after the accident, although she testified that she experienced back pain a week after the collision. Nevertheless, she did not begin medical treatment until approximately one month afterwards when she CT Page 4911 visited a chiropractor, Dr. Richard Inglis. She complained of neck pain and low back pain, pain in both shoulders and headaches. She was treated by Inglis about three times a week for approximately six months, with a total of forty-four visits. Dr. Inglis' diagnosis was, in effect, a lumbar-dorsal sprain and a cervical sprain. He assigns her a 5% partial permanent impairment of the lumbar-sacral spine.
Dominique complains that her back still hurts at night. that she has headache twice a week and can no longer engage in some former activities such as picking up her children and running. This plaintiff's medical specials are $4,695.50.
Dominique's passenger, Jean, struck his face on the dashboard and suffered the loss of a bridge in his mouth. Two weeks after the accident, he began to feel neck and back pain. For this complaint he consulted Dr. Richard Carpenos, a chiropractor. He was referred to Dr. Arthur Seigel, a neurologist, who found that the patient had suffered a cervical sprain, temporomandibular joint dysfunction and dorsal-lumbar sprain with neuralgia without radiculopathy. This plaintiff treated with the chiropractor three times a week for six months. He was given a 7% partial permanent impairment of his cervical spine and 3% impairment of his lumbar spine, with an overall 10% permanent impairment to the whole person.
As a result of the trauma to his face, Jean suffered contusions of the nerves, muscles and ligaments; he lost his maxillary fixed bridge in his mouth; he suffered disc displacement of the temporomandibular joints, and endured pain to his jaw, ears, eyes and severe headaches. He was required to undergo an MRI and required a mandibular orthotic to decompress the traumatized jaw joint system. Dr Patricia Richard ascribed a 10% impairment of the jaw function of this plaintiff. He will in the future require a new permanent bridge. As a result of the accident he is prohibited from eating certain foods. His medical specials amount to $9,977.32.
With respect to the plaintiff Dominique Barjohn the court awards fair, just and reasonable compensation as follows:
Economic damages                   $4,695.50
Non-economic damages               $15,000.00.
CT Page 4912
Total                              $19,695.50.
With respect to the plaintiff Jean Barjohn, the court awards fair, just and reasonable compensation as follows;
Economic damages                   $9,977.32;
Non-economic damages               $30,000.00
Total of                           $39,977.32.
So Ordered.
Dated at Stamford, Connecticut, this 6th day of April, 1998.
D'ANDREA, J.